DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/19/2022 was considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Raimondi  WO2011121476 in view of Hoffmann US8429879.
Claims 1, 14, and 20. Raimondi discloses a tile leveling device comprising: a body (2) defining an open window (15); 
a base (5) orthogonally coupled to the body, the base extending to a front of the body and the base extending to a rear of the body; 
a base to body coupling including a frangible breakaway section (denoted by 7a below), the base and body being integral prior to frangible separation, the frangible breakaway section, upon breaking, frangibly separating the body from the base (Pg.7:20-22); 
a first notch (5a) and a second notch (5b) being positioned in the base; the first notch traversing the base toward the front of the body; the second notch traversing the base toward the rear of the body (see Fig extracted below); and a wedge device (3) comprising: a backstop member (above 26), and a wedge member extending from the backstop member, the wedge member having a tapered surface penetrating the open window and configured to exert force against at least one tile (Fig.1) but is silent on the rest of the limitations.
	Hoffman discloses a base (1600) with a first and second notch (between elements 1612), wherein the first notch formed at the base and originating from a front end (denoted along B-B’ below) of the base toward a front midpoint located halfway between the front end and the base to body coupling (denoted along C-C’ below), an end of the first notch being closer to the front midpoint than the base at the front of the body (as shown below); and a second notch formed at the base and originating from a rear end of the base toward a rear midpoint located halfway between the rear end and the base to body coupling, an end of the second notch being closer to the rear midpoint than the base at the rear of the body (symmetric to the first side as shown below). It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify the base of Raimondi with that of Hoffmann to provide a base with less material but superior since it can be used for ceiling and non-flooring applications as taught by Hoffman. 

    PNG
    media_image1.png
    403
    505
    media_image1.png
    Greyscale
 
(From Raimondi)

    PNG
    media_image2.png
    565
    665
    media_image2.png
    Greyscale

(From Hoffman)
Claims 2. Raimondi discloses the first notch and the second notch, in combination, provide a majority of an area of tile-to- mortar-to-subfloor contact for the tile leveling device within bounds of the base.

Claims 3 and 15. Raimondi as modified discloses the body further comprises a spacer (thickness of 7) extending transversely from the front and rear of the body, the spacer configured to position the first and second tiles a predetermined distance apart (Fig.4).

Claims 4 and 16. Raimondi as modified discloses proximate to the frangible breakaway section, an open span forming a portion of the open window (see element 2 in Fig.2).

Claims 5-7. Raimondi as modified discloses the at least one tile further comprises two or three or four tiles (Fig.4).

Claim 8. Raimondi as modified discloses the base further comprises an I-shaped base (Fig.16 of Hoffman).

Claim 9. Raimondi as modified discloses the I-shaped base further comprises the I-shaped base having spaced first, second, third, and fourth bars extending transversely from the body, the first and second bars extending to the front of the body and the third and fourth bars extending to the rear of the body (as shown in Fig.17 of Hoffman).

Claim 10. Raimondi as modified discloses a first crossbar located between the first and third bars and a second crossbar located between the second and fourth bars (shown in Fig.17 of Hoffman).

Claims 11 and 17. Raimondi as modified does not disclose the front notch extends short of the front midpoint however It would have been obvious matter of design choice to one of ordinary skill in the art before the filing date of the instant invention to reduce the size of the notch such that is short of the midpoint to avoid base that can be easily damaged during packaging, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  

Claims 12-13 and 18-19. Raimondi as modified discloses the front notch extends to the front midpoint or beyond the front midpoint (see illustrate Fig. 16 above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attached NOTICE OF REFERENCE CITED.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633